        Case 4:16-cr-00235-BLW Document 224 Filed 08/12/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  CHARLES DAVID HELMICK,
                                                Case No. 4:16-cr-00235-BLW

        Petitioner,                             MEMORANDUM DECISION
                                                AND ORDER
          v.

  UNITED STATES OF AMERICA,

        Respondent.



                                 INTRODUCTION

      Before the Court is Petitioner Charles David Helmick’s Emergency

3582(c)(1)(A)(i) Motion for Compassionate Relief (Dkt. 219), in which he requests

that the Court release him due to his chronic health issues and corresponding

COVID-19 risk category. Also before the Court is the Government’s Motion to

Dismiss the motion due to Petitioner’s failure to exhaust administrative remedies.

Dkt. 221. The motions are fully briefed and at issue. For the reasons that follow,

the Court will grant the Government’s motion to dismiss for failure to fully exhaust

his administrative remedies and will, accordingly, deny Petitioner’s motion without

prejudice to it being refiled as outlined herein.


MEMORANDUM DECISION AND ORDER - 1
        Case 4:16-cr-00235-BLW Document 224 Filed 08/12/20 Page 2 of 5




                                  BACKGROUND

      Charles Davis Helmick was indicted on and pled guilty to one count of

conspiracy to launder money, in violation of 18 U.S.C. § 1956(h). Dkt. 94.

Helmick was sentenced to 82 months in prison. Dkt. 165. Helmick is housed at

FCI-Englewood. Helmick alleges that he exhausted “all other remedies” prior to

brining his motion. Dkt. 219 at 1. Helmick requests compassionate release because

he is 62 years old, and has various health conditioner, including stage 2

hypertension, a compromised immune system, a hiatal hernia with scarring of his

esophagus, and rheumatoid arthritis. Id.

      The Government filed a motion to dismiss arguing that Helmick has failed to

establish that he made a request to the warden at his facility. Dkt. 221 at 1. In

response to the Government’s motion, Helmick argues it may take him up to six

months to exhaust his administrative remedies and asks the Court to provide relief

now. Dkt. 222 at 1.

                                     ANALYSIS

      A court is allowed to modify a defendant’s term of imprisonment for

extraordinary and compelling reasons either upon a motion of the Director of the




MEMORANDUM DECISION AND ORDER - 2
           Case 4:16-cr-00235-BLW Document 224 Filed 08/12/20 Page 3 of 5




Bureau of Prisons or on motion of the defendant. 1 18 U.S.C. § 3582(c). The statute

provides, in relevant part, that a court

       […] upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant's facility, whichever is earlier,
       may reduce the term of imprisonment[…]

18 U.S.C. § 3582(c)(1)(A).

       Here, there is no evidence in the record to show Helmick made a request to

the warden of FCI-Englewood. Thus, there is also no evidence in the record that

Helmick has filed an appeal or otherwise attempted to exhaust his administrative

remedies. See 28 C.F.R. § 571.63.

       As such, the Government argues that Helmick’s motion should be dismissed

because he has failed to exhaust his administrative remedies. Dkt. 221 at 1-2. Until

such time, the Government argues the Court lacks authority to act on Helmick’s

motion. In response, Helmick cites, Wilson v. Williams, where petitioning prisoners

of a federal correctional institution brought an emergency habeas action seeking

release due to the spread of COVID-19. No. 4:20-CV-00794, 2020 WL 1940882




       1
         Section 3582 was amended by the First Step Act of 2018, PL 115-391, Dec. 21, 2018,
132 Stat 5194. Prior to this amendment the Court could only reduce a sentence of imprisonment
upon a motion of the Director of the Bureau of Prisons.



MEMORANDUM DECISION AND ORDER - 3
           Case 4:16-cr-00235-BLW Document 224 Filed 08/12/20 Page 4 of 5




(N.D. Ohio Apr. 22, 2020), enforcement granted, No. 4:20-CV-00794, 2020 WL

2542131 (N.D. Ohio May 19, 2020), and vacated, 961 F.3d 829 (6th Cir. 2020).

Williams is neither analogous nor applicable here beyond the subject of the risk

facing inmates due to COVID-19. 2

       Despite that risk, Section 3582(c)(1)(A) requires a defendant to (1) fully

exhaust administrative remedies, or (2) show a lapse of 30 days from the warden’s

receipt of a request prior to filing a motion for compassionate release with the

Court. The 30-day period has a purpose, even in this extraordinary time: it provides

the warden time to respond to the inmate’s request, but prevents the warden from

sitting on the request for an unnecessarily long period of time.

       Helmick has failed to show he has made any such request to the warden of

FCI-Englewood. Accordingly, the Government’s motion will be granted, and

Helmick’s motion will be dismissed without prejudice. Helmick may refile his

motion for compassionate with evidence that he has made a request for release to

the warden of his facility and 30 days have passed since making the request, or

after otherwise fully exhausting the Bureau of Prison’s administrative process.



       2
         In Williams, the petitioners sought to represent a class of all facility inmates and a
subclass of medically vulnerable inmates. The Ohio district court granted petitioner’s motion for
a preliminary injunction and ordered the respondents to identify all members of the vulnerable
subclass and to consider release or to transfer to facilities with less COVID-19 contagion factors.




MEMORANDUM DECISION AND ORDER - 4
     Case 4:16-cr-00235-BLW Document 224 Filed 08/12/20 Page 5 of 5




                                ORDER

    IT IS ORDERED that:

    1.   Respondent’s Motion to Dismiss (Dkt. 221) is GRANTED.

    2.   Petitioner’s Motion to for Compassionate Release (Dkt. 219) is

DISMISSED WITHOUT PREJUDICE.



                                        DATED: August 12, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
